Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered March 23, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not abuse its discretion (see, CPL 220.60 [3]) in denying, without an evidentiary hearing, the defendant’s motion to withdraw his guilty plea (see, People v Frederick, 45 NY2d 520, 524-525; People v Tinsley, 35 NY2d 926, 927). The defendant’s conclusory assertions that he was "under a great amount of pressure” and did not understand "what he was doing” because he was on "medication” are refuted by the record of the plea allocution (see, People v Corwise, 120 AD2d 604; People v King, 110 AD2d 856). Accordingly, the defendant was not entitled to withdraw his plea. Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.